     Case 18-80349         Doc 176     Filed 12/14/18 Entered 12/14/18 10:36:39                Desc P-Ntc of
                                       Entry of Text Order Page 1 of 1
Form clmntce
                                   UNITED STATES BANKRUPTCY COURT
                                          Central District of Illinois
                                            216 Federal Building
                                            100 N.E. Monroe St.
                                           Peoria, IL 61602−1003


In Re: Karla Young                                         Case No.: 18−80349
Debtor
                                                           Chapter: 7

                                     NOTICE OF ENTRY OF TEXT ORDER




YOU ARE HEREBY NOTIFIED that a text order has been entered on the docket this date allowing the objection to
your claim. As a result of the objection having been allowed, you may wish to review the claim objection to
determine the status of your claim.




Dated: 12/14/18

                                                            /S/ Adrienne D. Atkins
                                                           Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
